DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/18/20 is being considered by the examiner.

					Claim Status
	Claims 1-12 are pending and are examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1, “the intermediate fluid part” lacks antecedent basis. What is the intermediate fluid part? Please clarify. 

Regarding Claim 2, “one or more of the other parts of the fluid port” is unclear or indefinite. What are the other parts of the fluid port? “The other parts” lack antecedent basis. Please clarify.

Regarding Claims 7 and 8, “A perfusion filter” is in the preamble and is unclear because it is not recited in the body of the claim or related to the fluid port. Please clarify. 

Regarding Claim 7, “a fluid port” is unclear and indefinite. Claim 7 is dependent on claim 1. Is this the same or different fluid port as recited in claim 1? Please clarify. The examiner suggests applicants change “a fluid port” to “the fluid port”.

Regarding Claims 9, 10, 11, and 12, “A flexible bag” is in the preamble and is unclear since claim 1 is not directed to a flexible bag. Please correct preamble.

Regarding Claim 9, “a perfusion filter” is unclear and indefinite. Is this the same or different perfusion filter as in claim 1. Please clarify.

Regarding Claims 9-12, “the flexible bag” does not have sufficient antecedent basis and it is unclear what is attempting to be recited.

Regarding Claim 10, “a fluid port” is unclear and indefinite. Is this the same or different perfusion filter as in claim 1. Please clarify.
 
Claims 3-6 are rejected by virtue of being dependent on a rejected base claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 3, 5, 7, 10, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goodwin (US Pub 2006/0240546).
	
	Regarding Claim 1, Goodwin teaches a fluid port ([0033] As also depicted in FIG. 1, container system 30) comprising: 
a first fluid connection ([0043] For example, tube ports 33 can be coupled with a tube, such as fluid line 52. Examiner notes tube port at the top to the left would be the first fluid connection.); 
a second fluid connection being in fluid communication with the first fluid connection ([0043] For example, tube ports 33 can be coupled with a tube, such as fluid 
an intermediate fluid path connecting the first fluid connection with the second fluid connection ([0033] container 32 comprises a flexible bag-like body 36 having an interior surface 38 that bounds a chamber 40 suitable for holding a fluid 41 or other type of material. More specifically, body 36 comprises a side wall 42 that, when body 36 is unfolded, has a substantially circular or polygonal transverse cross section that extends between a first end 44 and an opposing second end 46. Examiner notes the container and the tube port at the bottom would be the intermediate fluid path); 
wherein said intermediate fluid path at least a portion of which comprises a substantially right-angled bend (For example, tube ports 33 can be coupled with a tube, such as fluid line 52, for dispensing fluid or other components into chamber 40 or withdrawing fluid from chamber 40. Note the right-angled bend on the bottom. Examiner notes the container and the tube port at the bottom would be the intermediate fluid path and this would include the right-angled bend.);  
a protection cap protecting at least the bend of the intermediate fluid part from contact with other objects (Fig. 5 [0044] In general, each tube port 33 comprises a tubular stem 56 with a flange 58 encircling and radially outwardly projecting from tubular stem 56. [0045] Flange 58 encircles stem 56 at first end 64 and radially outwardly projects therefrom. [0015] FIG. 5 is a cross sectional side view of the tube port shown in FIG. 2 connected to a fluid line via a connector. Examiner notes the intermediate fluid part would include the container and port at the bottom and the flange is associated with that bottom port. Examiner notes “protecting” is functional language.); and 


	Regarding Claim 2, Goodwin teaches the fluid port according to claim 1, wherein the connection surface of the fluid port is connected to one or more of the other parts of the fluid port such that when a seal surrounding the first fluid connection is provided between the connection surface and the film of the object to which the fluid port should be connected the first fluid connection is only accessed through an opening in the film provided within the surrounding seal ([0047] Turning to FIG. 3, in one embodiment, an annular lip seal 76 radially inwardly projects from interior surface 60 of stem 56 so as to extend into passage 68. Examiner notes it is unclear what “other parts” are- see 112b rejection above).  

Claim 3, Goodwin teaches the fluid port according to claim 1, wherein the protection cap is configured for protecting at least the bend of the intermediate fluid path from contact with objects approaching the fluid port from a side of the fluid port being opposite the side where the first fluid connection is provided ([0045] Flange 58 encircles stem 56 at first end 64 and radially outwardly projects therefrom).  

	Regarding Claim 5, Goodwin teaches the fluid port according to claim 1, wherein the connection surface is connected to the protection cap and wherein said protection cap is formed as a part of a dome, wherein a top position of said protection cap is provided above the bend of the intermediate fluid path and an outer periphery of the protection cap is connected to the connection surface ([0044] Turning to FIG. 2, stem 56 of tube port 33 has an interior surface 60 and an opposing exterior surface 62 each extending between a first end 64 and a longitudinally spaced apart second end 66.).

Regarding Claim 7, Goodwin teaches the perfusion filter comprising a fluid port according to claim 1, wherein said connection surface of the fluid port is sealed to an outer film of the perfusion filter, wherein an opening is provided in the outer film of the perfusion filter inside the fluid tight seal surrounding the first fluid connection such that the opening mates with the first fluid connection ([0054] First end 100 is secured within passage 68 at second end 66 of tubular stem 56. Tubular stem 56 resiliently constricts around connector 94 to form a fluid tight line therewith. A plastic pull tie 110 can also be secured around the portion of second end 66 of tubular stem 56 disposed over connector 94 so as to further secure the sealed engagement therebetween.).  

	Regarding Claim 10, Goodwin teaches the flexible bag comprising a fluid port according to claim 1, wherein the connection surface of the fluid port is sealed to a wall of the flexible bag and wherein an opening is provided through the wall inside the surrounding seal for allowing access to the first fluid connection of the fluid port ([0047] Turning to FIG. 3, in one embodiment, an annular lip seal 76 radially inwardly projects from interior surface 60 of stem 56 so as to extend into passage 68.).  

Regarding Claim 12, Goodwin teaches the flexible bag according to claim 10, wherein the connection surface of the fluid port is sealed to an outer wall of the flexible bag and the protection cap is provided on the outside of the flexible bag (See teachings of claim 1 and Fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Goodwin (US Pub 2006/0240546), in view of Chapman (US Pub 2010/0140182).
Regarding Claim 4, Goodwin teaches the fluid port according to claim 1.
Goodwin is silent to wherein a barb is provided to the intermediate fluid path towards the second fluid connection, such that a tube can be connected to the second fluid connection of the fluid port.  
Chapman teaches in the related art of containing fluids. [0075] Referring to FIG. 3, and in one embodiment, the device 10 is further comprised of the tube cap assembly 48 which comprises a tube cap 50, a hydrophobic air filter 80, an inlet valve 86, an outlet or extraction valve 100, and a barb fitting 114. [0088] Moreover, the tube cap assembly comprises the barb fitting 114 which, in one embodiment, includes a short cylindrical portion 116 disposed in the housing inlet port 68, a flange 118 transitioning from the short cylindrical portion 116 and abutting a recessed ledge 120 disposed in lower annular portion 56 at a location circumscribing the housing inlet port 68, and a barbed end 122.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a barb, as taught by Chapman, to the intermediate fluid path towards the second fluid connection, such that .   

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Goodwin (US Pub 2006/0240546).
Regarding Claim 6, Goodwin teaches the fluid port according to claim 1 and teaches the protection and the connection surface, wherein said intermediate flow path is provided in between the protection cap and the connection surface and the intermediate flow path is connected to the protection cap and the connection surface (see teachings claim 1).
Goodwin is silent to wherein both the protection cap and the connection surface are formed as planar discs which are provided with the same orientation but in different planes.
Regarding the planar disc design in different planes, In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947) (Claim was directed to an advertising display device comprising a bottle and a hollow member in the shape of a human figure from the waist up which was adapted to fit over and cover the neck of the bottle, wherein the hollow member and the bottle together give the impression of a human body. Appellant argued that certain limitations in the upper part of the body, including the arrangement of the arms, were not taught by the prior art. The court found that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art.). See MPEP 2144.04 I.
.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Goodwin (US Pub 2006/0240546), in view of Jiang (US Pub 2011/0151552).
	Regarding Claim 8, Goodwin teaches the perfusion filter according to claim 7.
Goodwin is silent to wherein said outer film of the perfusion filter is EVA, Bioclear10, Bioclear 11 or Fortem.  
Jiang teaches in the related art of bioreactors. [0029] Polymers for reinforcement rod are thermoplastic or thermosetting materials, such as acrylic, nylon, polyethylene, and polyvinyl chloride (PVC), etc. The bioreactor bag may be produced of transparent flexible films, such as single or multi-layered low density polyethylene (LDPE), linear low density polyethylene (LLDPE), ultra low density polyethylene (ULDPE), poly(ethylene-vinyl alcohol) (EVOH), polyvinylidene dichloride (PVDC), poly(ethylene-vinyl acetate) (EVA), nylon, and polyethylene terephthalate (PET).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the filter in the device of Goodwin to be made of EVA, as taught by Jiang, in order to allow for a transparent flexible material, as taught by Jiang, in [0029]. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Goodwin (US Pub 2006/0240546), in view of Lyons (US Pub 2017/0276666).
	Regarding Claim 9, Goodwin teaches the flexible bag comprising a perfusion filter according to claim 7.
Goodwin is wherein a tube for waste collection is connected to the second fluid connection of the fluid port.  
Lyons teaches in the related art of a fluid flow device. [0034] As mentioned previously, FFD 100 further comprises a plurality of ports for managing fluid flow from a fluid source, into the desired culturing well, and out to a waste reservoir (or circulated through a common fluid reservoir). Referring now to FIGS. 3A and 3B, source fluid inflow port 114 is fluidly connected to well inlet port 116 by an internal conduit 115, thereby directing fluid to flow (block arrows) from a fluid source into the culturing well. Likewise, well outlet port 119 is fluidly connected to waste fluid outflow port 117 by an internal conduit 118, thereby directing fluid to flow from the well to a waste reservoir or common fluid reservoir. In some embodiments, FFD 100 may include more than one source fluid inflow port 114. In some embodiments, FFD 100 may include more than one waste fluid outflow port 117.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a tube for waste collection, as taught by Lyons, to be connected to the second fluid connection of the fluid port, in the device of Goodwin, in order to allow for removing the waste for the device.  

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Goodwin (US Pub 2006/0240546), in view of Singh (US Pub 2003/0036192).
	Regarding Claim 11, Goodwin teaches the flexible bag according to claim 10, wherein the connection surface of the fluid port is sealed to an inner wall of the flexible bag ([0054] First end 100 is secured within passage 68 at second end 66 of tubular stem 56. Tubular stem 56 resiliently constricts around connector 94 to form a fluid tight line therewith. A plastic pull tie 110 can also be secured around the portion of second end 66 of tubular stem 56 disposed over connector 94 so as to further secure the sealed engagement therebetween.).  
	Goodwin is silent to the protection cap is provided on the inside of the flexible bag.  
Singh teaches in the related art of a bioreactor. [0022] The perfusion filter 20 is constructed as shown in FIG. 2. The filtration membrane 21 is made of a material of suitable porosity to retain cells. In the preferred embodiment, the filter membrane 21 is a sintered porous polyethylene sheet with a mean pore size of 7 microns (Porex T3). The porous polyethylene has the advantage of a very smooth surface and is electrically charged such that the cells are inhibited from attaching to the surface of the filter 20. The polypropylene material can also be easily heat welded. Other suitable plastics such as nylon and polyethylene could also be used. The filtration membrane 21 is heat welded to a non-porous upper layer 26. In the preferred embodiment this layer 26 is made of clear polyethylene film. A hose barb port 27 is attached to the upper layer 26 so that the filtrate tube 22 (FIG. 1) may be easily attached. A polyethylene mesh 24 is placed inside the filter 20 to prevent the filtration membrane 21 from being sucked flat 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have positioned the protection cap on the inside of the flexible bag, as taught by Singh, in the device of Goodwin, in order to allow for filtration directly inside the bag.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE BRAZIN whose telephone number is (571)270-1457. The examiner can normally be reached M-F 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/JB/

/Benjamin R Whatley/Primary Examiner, Art Unit 1798